        Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 NOVAFUND ADVISORS, LLC,
                                                            Civ. No. 3:18-cv-01023 (MPS)
                        Plaintiff,

 v.

 CAPITALA GROUP, LLC et al.,

                        Defendants.                         May 25, 2021


      PARTIAL RULING ON PLAINTIFF’S MOTION TO COMPEL (ECF No. 281)

       In a letter brief submitted pursuant to Judge Shea’s chambers practices, the plaintiff,

NovaFund Advisors, LLC (“NovaFund”), has raised no fewer than twelve discrete discovery

disputes. (Pl.’s Mot. to Compel, ECF No. 281.) This partial ruling addresses NovaFund’s Issue

No. 1, concerning perceived deficiencies in the defendants’ privilege log. (Pl.’s Mot. to Compel,

ECF No. 281. at 1-4; see also Ex. A to Pl.’s Mot. to Compel, ECF No. 281-2.) NovaFund contends

that the defendants’ log fails to support their privilege claims in eight principal respects. As

discussed below, the Court agrees with NovaFund on some issues and with the defendants on

others. NovaFund’s Motion to Compel (ECF No. 281) is accordingly GRANTED IN PART

AND DENIED IN PART with respect to Issue No. 1. The Court’s order is set forth in more detail

in Section IX below.

       I.      The Defendants’ Failure to Log the Type of Document Withheld, and to
               Provide a Complete, Separate Log Entry for E-Mail Attachments

       NovaFund first asserts that the defendants’ privilege log fails to comply with D. Conn. L.

Civ. R. 26(e) because it does not “identify the type of document” withheld, and because many

entries “do not even identify the author or recipient.” (Pl.’s Mot. to Compel, ECF No. 281, at 2.)

At a discovery conference, the defendants argued that their log substantially complies with the rule
                                                 1
        Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 2 of 12




notwithstanding these omissions. Their counsel explained that, when a log entry omitted author

and recipient information, it was because (a) the corresponding document was an attachment to an

e-mail; (b) the parent e-mail had been logged on the preceding line; and (c) the basis for

withholding the attachment under a claim of privilege could be discerned from the entry for the

parent e-mail.

       The Court agrees with NovaFund that, in failing to state the type of document and in failing

to fully log e-mail attachments, the defendants’ log failed to comply with the rules. To begin with,

Local Rule 26(e) expressly requires that the log state, for each item, “[t]he type of document”

withheld. D. Conn. L. Civ. R. 26(e)(1). And courts across the country have held that e-mail

attachments must have a complete, separate log entry. “Because privilege is assessed separately

for emails and attachments,” Idenix Pharms., Inc. v. Gilead Scis., Inc., 195 F. Supp. 3d 639, 644

n.5 (D. Del. 2016), “federal courts generally ‘expect that attachments . . . need to be treated

separately and logged as such.’” In re Appl. of Chevron Corp., Misc. Action No. 10-371 (CKK)

(DAR), 2013 WL 11241413, at *5 (D.D.C. Apr. 22, 2013) (quoting Abu Dhabi Commercial Bank

v. Morgan Stanley & Co., Inc., No. 08-7508, 2011 WL 3738979, at *4 (S.D.N.Y. Aug. 18, 2011));

accord C.T. v. Liberal Sch. Dist., Nos. 06-2093-JWL, 06-2360-JWL, 06-2359-JWL, 2008 WL

217203, at *9 (D. Kan. Jan. 25, 2008). The defendants have not complied with this expectation,

and the Court will direct them to do so as set forth more fully in Section IX.

       II.       The Sufficiency of the Defendants’ “Privilege Description” Entries

       NovaFund next asserts that, in many instances where the defendants provided an otherwise

complete entry, the “‘Privilege Description’ column is too vague to allow a reader to determine

the basis of privilege.” (Pl.’s Mot. to Compel, ECF No. 281, at 2.) For example, when the

defendants described a withheld e-mail as an “[i]nternal communication reflecting legal advice



                                                 2
        Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 3 of 12




regarding legal issues relating to Fund V” (Ex. A to Pl.’s Mot. to Compel, ECF No. 281-2, at 1),

NovaFund says that “there is simply no way . . . to determine whether [the] document has been

properly withheld.” (Pl.’s Mot. to Compel, ECF No. 281, at 2.)

       When a party withholds otherwise-discoverable documents under a claim of privilege, it

must “describe the nature of the documents . . . in a manner that . . . will enable other parties to

assess the claim.” Fed. R. Civ. P. 26(b)(5)(A); see also U.S. v. Constr. Prods. Research, Inc., 73

F. 3d 464, 473 (2d Cir. 1996) (“The privilege log should . . . . identify each document and the

individuals who were the parties to the communication, providing sufficient detail to permit a

judgment as to whether the document is at least potentially protected from disclosure.”) (quoting

Bowne v. N.Y.C., Inc., 150 F.R.D. 465, 474 (S.D.N.Y. 1993)). At the same time, the description

need not be so detailed as to “reveal[] information itself privileged or protected.” Fed. R. Civ. P.

26(b)(5)(A). In requiring only a “general” statement of the subject matter of the withheld

documents, Local Rule 26(e) strikes a balance between requiring enough information to permit an

assessment of the privilege claim, while not requiring so much information as to reveal the

privileged communication.

       Courts have generally sustained privilege log entries stated at the level of detail that the

defendants have used here. In S.E.C. v. Beacon Hill Asset Management LLC, for example, the

court sustained privilege claims supported by log entries stating that the withheld documents were

“correspondence or e-mails seeking, transmitting or reflecting legal advice,” because under the

circumstances of the case, “[t]o require [the party] to disclose additional information would come

perilously close to requiring disclosure of the substance of the privileged communication.” 231

F.R.D. 134, 144-45 (S.D.N.Y. 2004); see also Mitre Sports Int’l Ltd. v. Home Box Office, Inc., No.

08-Civ.-9117 (GBD)(HBP), 2010 WL 11594991, at *16 (S.D.N.Y. Oct. 14, 2010) (special master



                                                 3
        Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 4 of 12




decision observing that “identifying e-mails in a privilege log as ‘seeking, transmitting or

reflecting legal advice’ . . . provides a sufficient description to sustain an assertion of privilege”).

Similarly, in the leading case of In re Sulfuric Acid Antitrust Litigation, the court regarded as

“adequate[]” log entries that described the withheld documents as “relating to legal advice

regarding customer transactions and reflecting communications or conversations between attorney

and client,” without requiring further detail. 235 F.R.D. 407, 433 (N.D. Ill. 2006).

       NovaFund cites three cases in support of its argument, but each of the three involved

privilege logs that were meaningfully different from the one at issue in this case. In Bolorin v.

Borrino, 248 F.R.D. 93 (D. Conn. 2008), for example, a party claimed privilege with respect to its

communications with a non-party bank, but its log provided no information on “whether these

were confidential communications between an attorney and a client made in confidence for the

purpose of providing legal advice.” Id. 248 F.R.D. at 95. (See also Rev. Priv. Log, Bolorin v.

Borrino, No. 3:06-cv-01295 (AWT) (DFM), ECF No. 32-3 (defendants’ privilege log, entirely

failing even to claim that any of the withheld communications were legal in nature, and claiming

privilege even as to communications with opposing counsel).) In Jansson v. Stamford Health,

Inc., 312 F. Supp. 3d 289, 298-99 (D. Conn. 2018), the defendant’s log described several withheld

documents with “conclusory or ipse dixit assertion[s] of privilege” like “Communications

regarding Jansson” and “Communications re: Jannson contract” – entries that, like the entries in

Bolorin, did not even claim that the communications were made for the purpose of seeking or

providing legal advice. And in Wanzer v. Town of Plainville, Civ. No. 3:15-cv-00016 (AWT)

(SALM), 2016 WL 1258456, at *3 (D. Conn. Mar. 30, 2016), the defendants’ log contained no

“indication that [the withheld] documents contain legal advice or requests therefor.”




                                                   4
        Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 5 of 12




       Except for the failure to separately log their e-mail attachments and to list the document

type (see discussion, Section I supra), the defendants’ descriptions of the withheld documents

generally comport with their obligations under the rules. Each entry states the date of the

document, identifies its author, and identifies any recipients. (See generally Ex. A to Pl.’s Mot. to

Compel, ECF No. 281-2.) And the “Privilege Description” field states the “general subject matter

of the document” at a level of detail that, while not the finest possible, nevertheless should allow

NovaFund to assess the privilege claim. (See, e.g., id. at 1 (describing, for example, document no.

CG00010134 as an “[i]nternal communication regarding legal issues related to Fund V”).) Under

the circumstances of this case, to require more detail “would come perilously close to requiring

disclosure of the substance of the privileged communication.” S.E.C., 231 F.R.D. at 145. The

Court declines to grant NovaFund any relief with respect to this issue.

       III.    Documents Withheld Due to the Involvement of Richard Wheelahan

       NovaFund next argues that the defendants may be wrongfully “withholding many

communications as privileged due to the inclusion of Richard Wheelahan, who previously served

as General Counsel to a couple of the Capitala entities.” (Pl.’s Mot. to Compel, ECF No. 281, at

2.) It explains that Mr. Wheelahan “had extensive business responsibilities for various Capitala

entities,” in addition to whatever legal duties he may have had as general counsel. (Id.) It suspects

that many of the documents on the defendants’ log are purely non-legal business communications

that are being withheld simply because Mr. Wheelahan was copied on them. (Id.) NovaFund

notes that “when in-house lawyers provide both business and legal advice, the [attorney-client]




                                                 5
        Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 6 of 12




privilege shields only the latter”1 (id.), and it asks the Court to order either the production of the

documents or the submission of a sample for in camera review. (Id. at 4.)

       The defendants respond by observing that under North Carolina law, “[w]hen

communications contain intertwined business and legal advice, courts consider whether the

‘primary purpose’ of the communication was to seek or provide legal advice.” (Defs.’ Suppl. Ltr.

Br., ECF No. 284-1, at 2.) They state that “[a] large portion” of the withheld documents

“concern[ed] the drafting of legal documents associated with the credit fund at issue in this case.”

(Id.) They go on to say that “Mr. Wheelahan served as general counsel and provided ongoing legal

advice concerning those issues, among others.” (Id.) And in response to NovaFund’s suggestion

that their privilege reviewers may have indiscriminately withheld all communications upon which

Mr. Wheelahan was copied, without considering whether those communications were legal in

nature, the defendants protest that they “produced thousands of documents to which Mr.

Wheelahan was a party.” (Id.)




1
         NovaFund cites Connecticut cases for this proposition and others (Pl.’s Mot. to Compel,
ECF No. 281, at 2), but the defendants correctly note that “North Carolina law applies to [their]
privilege claim.” (Defs.’ Suppl. Ltr. Br., ECF No. 284-1, at 2.) “Where, as here, a federal court’s
subject-matter jurisdiction is premised on diversity of citizenship, the court must apply state law
to privilege issues.” Safeco Ins. Co. of Am. v. Vecsey, 259 F.R.D. 23, 27-28 (D. Conn. 2009)
(footnote, citation and quotation marks omitted). To determine which state’s privilege law applies,
the Court employs Connecticut choice of law principles. In re Coudert Bros., LLP, 673 F.3d 180,
186 (2d Cir. 2012) (“It is well established that a federal court sitting in diversity must generally
apply the choice of law rules of the state in which it sits.”). Those principles first consider “whether
there is an outcome determinative conflict between the applicable laws of the states with a potential
interest in the case,” and if there is not, “there is no need to perform a choice of law analysis, and
the law common to the jurisdictions should be applied.” Lumbermens Mut. Cas. Co. v. Dillon Co.,
Inc., 9 F. App’x 81, 83 (2d Cir. 2001) (summary order). If there is a conflict, however, “the Court
applies the law of the state with the most significant relationship to the disputed communications
and the parties to those communications” – here, North Carolina. Parimal v. Manitex Int’l, Inc.,
No. 3:19-cv-01910 (MPS) (SALM), 2021 WL 363844, at *7 (D. Conn. Feb. 3, 2021).
                                                   6
        Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 7 of 12




       Having reviewed the parties’ submissions, the Court concludes that NovaFund has

provided the Court with sufficient reasons to order an in camera review of a sample of Mr.

Wheelahan’s communications. NovaFund points to an e-mail chain dated March 15, 2017, of

which there are evidently three copies; the defendants claimed privilege as to two of them but

produced the third (Pl.’s Mot. to Compel, ECF No. 281, at 3), and there is no discernable legal

advice being requested or given in the version that has been produced. (Ex. B to Pl.’s Mot. to

Compel, ECF No. 281-3.) The Court will therefore direct the parties to identify twenty of Mr.

Wheelahan’s communications to be submitted for in camera review, with ten to be chosen by

NovaFund and ten to be chosen by the defendants as discussed in Section IX.

       IV.    Communications with Third Parties

       NovaFund’s fourth claim is an assertion that the defendants “have fully withheld

communications with third-parties on the basis of privilege without providing any purported

basis.” (Pl.’s Mot. to Compel, ECF No. 281, at 3.) They cite document no. CG00014810 as an

example. (Id.) Although described as an “[i]nternal communication regarding legal issues related

to Fund V,” the remainder of the log entry reveals that document no. CG00014810 was an e-mail

between the defendants’ Casey Swercheck and Eugene Park of FIRSTAvenue Partners LLP, a

New York capital placement firm. The defendants do not claim that Mr. Park or FIRSTAvenue

are within the circle of persons to whom their privileged communications can be disclosed without

effectuating a waiver, nor do they otherwise attempt to defend their privilege claim in any way.

(See generally Defs.’ Mot. to Compel, ECF No. 284; Defs.’ Suppl. Ltr. Br., ECF No. 284-1.)

       In North Carolina as elsewhere, the attorney-client privilege protects confidential

communications between a client and an attorney. State v. Fair, 354 N.C. 131, 168 (2001)

(“[T]hese communications were protected by the attorney-client privilege, which protects



                                               7
        Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 8 of 12




confidential communications made by a client to his attorney.”). The North Carolina appellate

courts evidently have yet to define the precise contours of the so-called Kovel principle, under

which communications between a client and a third party can sometimes be protected by the

privilege. Global Textile Alliance, Inc. v. TDI Worldwide, LLC, 375 N.C. 72, 78 (2020) (declining

to recognize the rule of U.S. v. Kovel, 296 F.2d 918, 921-22 (2d Cir. 1961), as a feature of North

Carolina law because recognition would not affect the result of the privilege claim in the case).

But they have observed that even if the principle applies in their state, it requires that the

communications be “necessary, or at least highly useful, for the effective consultation between the

client and the lawyer which the privilege is designed to permit.” Id. (quoting Kovel, 296 F.2d at

922). In this case, document no. CG00014810 is not a communication between an attorney and a

client, nor have the defendants shown it to be within the narrow class of client-to-third-party

communications that could even potentially be protected by the privilege. The Court will therefore

direct the defendants to produce the document.2

       V.      Redacted Documents

       NovaFund next claims that the defendants “have produced many documents that are

entirely or extensively redacted and for which [their privilege log] does not assist in understanding

the redaction.” (Pl.’s Mot. to Compel, ECF No. 281, at 3.) It provides several examples in Exhibit

E to its motion. (Ex. E. to Pl.’s Mot. to Compel, ECF No. 281-6.) Yet each of the documents in

Exhibit E is supported by a privilege log entry that contains the information required by D. Conn.




2
         NovaFund cited document no. CG00014810 only as an example. Presumably it believes
that this issue implicates other documents as well, but it has not provided the Court with any other
Bates numbers. If NovaFund believes that the issue implicates documents other than
CG00014810, it is directed to identify those documents to the defendants’ counsel by May 28,
2021. The parties shall meet and confer over any disagreements before submitting any additional
motions to the Court.
                                                  8
        Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 9 of 12




L. Civ. R. 26(e). The Court declines to grant NovaFund any relief with respect to this issue on the

current record.

       VI.        Documents “That Do Not Include Any Individuals With Any Legal
                  Responsibilities”

       NovaFund next contends that the defendants “have fully withheld or partially redacted

many internal communications that do not include any individuals with any legal responsibilities.”

(Pl.’s Mot. to Compel, ECF No. 281, at 4.) It cites several log entries of e-mails between the

defendants’ non-lawyer employees, in which the “Privilege Description” describes the e-mails as

“[i]nternal communication reflecting legal advice regarding legal issues relating to” “Fund V,”

“Capitala contracts,” and other topics. (Id.; see also Ex. A to Pl.’s Mot. to Compel, ECF No. 281-

2, at 1.) It claims that these entries are insufficient “to allow NovaFund to determine the basis or

validity of the privilege assertion.” (Pl.’s Mot. to Compel, ECF No. 281, at 4.)

       The defendants respond that communications between non-attorney employees of a

corporation can sometimes be encompassed by the privilege if they “reflect legal advice of an

attorney.” (Defs.’ Suppl. Br., ECF No. 284, at 2 (citing N.C. Elec. Membership Corp. v. Carolina

Power & Light Co., 110 F.R.D. 511, 514 (M.D.N.C. 1986).) And courts in North Carolina have

indeed held that a “document need not be authored or addressed to an attorney in order to be

properly withheld on attorney-client privilege grounds,” because in the corporate context,

“documents subject to the privilege may be transmitted between non-attorneys to relay information

requested by attorneys” or for the purpose of ensuring “that the corporation may be properly

informed of legal advice and act appropriately.” Santrade, Ltd. v. Gen. Elec. Co., 150 F.R.D. 539,

545 (E.D.N.C. 1993); see also Veolia Water Solutions & Techs. Support v. Siemens Indus., Inc.,

63 F. Supp. 3d 558, 567 (E.D.N.C. 2014).




                                                 9
       Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 10 of 12




       Yet these same courts have generally stated that the involved non-lawyer employees must

have a “need to know” the privileged information in order for it to remain protected. Veola Water

Solutions & Techs. Support, 63 F. Supp. 3d. at 567; see also Rohlik v. I-Flow Corp., No. 7:10-CV-

173-FL, 2012 WL 1596732, at *3 (E.D.N.C. May 7, 2012) (“The communications retain their

privileged status if the information is relayed from a non-lawyer employee or officer to other

employees or officers of the corporation on a need to know basis.”). The defendants’ log entries

do not demonstrate that the involved non-lawyers were persons with a “need to know” the legal

advice being discussed, and accordingly the Court will direct them to submit a sample for in

camera review following the procedure set forth in Section IX.

       VII.    E-mails For Which the “Subject” Line Is Listed As “Redacted”

       In its seventh claim, NovaFund notes that in several instances, the defendants redacted the

“Email Subject” from their privilege log. (Pl.’s Mot. to Compel, ECF No. 281, at 4; see also Ex.

A to Pl.’s Mot. to Compel, ECF No. 281-2, at 14 (entry for doc. No. CG00024188).) NovaFund

contends that, when these redactions are coupled with the alleged deficiencies in the “Privilege

Description” field, the defendants have failed to sustain their privilege claims and should be

directed to produce the corresponding documents. (Pl.’s Mot. to Compel, ECF No. 281, at 4.)

       Although litigants often agree to log “Email Subject” lines during their Rule 26(f)

conference, neither Federal Rule 26(b)(5) nor Local Rule 26(e) requires them to do so. And this

omission makes sense, because if the attorney or client places the legal advice or request for legal

advice in the subject line of the e-mail, a rule requiring the party to log that line would of course

result in disclosure of the privileged communication. Cf. Sessions v. Sloane, 248 N.C. 370, 386

(2016) (observing that e-mail subject lines can be privileged if they meet “the same . . . test”

applicable to any other “communication allegedly protected under the attorney-client privilege”).



                                                 10
       Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 11 of 12




In this case, the Court has reviewed each of the log entries in which the defendants redacted the

“Email Subject” line, and it concludes that each entry contains enough other information (e.g., the

date, sender, recipient, and a statement of the “general subject matter of the document” in the

“Privilege Description” field) to allow NovaFund to assess the defendants’ privilege claims. The

Court declines to grant NovaFund any relief with respect to this issue.

       VIII. Documents For Which the Log Description Allegedly Does Not Match the
             Produced Document

       Finally, NovaFund asserts that the defendants’ log “includes examples of descriptions that

do not seem to match the produced document.” (Pl.’s Mot. to Compel, ECF No. 281, at 4.) It cites

document no. CAP-0033598, in which the defendants apparently redacted only a single word, but

nevertheless logged the redaction as an “[i]nternal communication reflecting legal advice

regarding Capitala contracts or other documents.” (Id.; see also Ex. A. to Pl.’s Mot. to Compel,

ECF No. 281-2, at 23.) The Court shares NovaFund’s puzzlement about how a single-word e-mail

could constitute an “[i]nternal communication reflecting legal advice” regarding multiple

contracts, and accordingly it will direct the defendants to submit it for in camera review.

       IX.      Conclusion and Order

       For the foregoing reasons, the Court enters the following orders:

             1. The defendants shall, by June 8, 2021, revise their privilege log (a) to state the type
                of document or electronically stored information being withheld, and (b) to provide,
                for each withheld e-mail attachment, all of the information required by D. Conn. L.
                Civ. R. 26(e).

             2. NovaFund shall, by May 28, 2021, identify to the defendants by Bates number (a)
                no more than ten documents involving Attorney Wheelahan, and (b) no more than
                ten communications between non-lawyers, to be submitted to the Court for in
                camera review. The defendants shall, by 5:00 p.m. EDT on June 3, 2021, submit
                for in camera review the twenty documents identified by the defendants, along with
                (c) ten documents of the defendants’ own choosing involving Mr. Wheelahan, (d)
                ten non-lawyer communications of the defendant’s own choosing, and (e) the
                document Bates-numbered CAP-0033598. The defendants’ counsel shall contact
                Judge Farrish’s law clerk at 860-240-3605 to arrange the submission.

                                                  11
       Case 3:18-cv-01023-MPS Document 290 Filed 05/25/21 Page 12 of 12




           3. The defendants shall, by June 8, 2021, produce the document Bates-numbered
              CG00014810 to NovaFund.

           4. NovaFund’s other claims for relief with respect to Issue One are denied on the
              current record.

       In ordering the defendants to revise their log yet again – rather than simply ordering

production of the insufficiently-logged documents – the Court acknowledges that it is giving them

a third chance to adequately support their privilege claims. The undersigned previously ordered

the defendants to serve, by March 26, 2021, a revised log that included all of the information

required by Local Rule 26(e), and that order made no exception for e-mail attachments. (ECF No.

256.) But since attorney-client privileges “serve important values,” “courts are not quick to find

that they have been waived.” Imperati v. Semple, No. 3:18-cv-2147 (RNC) (TOF), 2020 WL

4013304, at *5 (D. Conn. July 16, 2020). The Court concludes that ordering production would be

too harsh a sanction for the defendants’ non-compliance. Certain Underwriters at Lloyd’s, London

v. Nat’l Passenger R.R. Corp., No. 1:14-cv-04717-FB-RLM, 2017 WL 9487190, at *9 (E.D.N.Y.

Jan. 20, 2017) (“It could be said that Amtrak, having had two bites at the privilege apple, does not

deserve a third, and that therefore the underlying documents should be produced. However this

clearly is a harsh result.”). The Court is, however, exceptionally unlikely to grant the defendants

a fourth chance.

       This is not a Recommended Ruling. This Ruling is reviewable pursuant to the “clearly

erroneous” statutory standard of review. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); D.

Conn. L. Civ. R. 72.2. As such, it is an order of the Court unless reversed or modified by the

District Judge in response to a timely objection under Local Rule 72.2(a).

                                                              /s/ Thomas O. Farrish
                                                            Hon. Thomas O. Farrish
                                                          United States Magistrate Judge



                                                12
